United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1531
Issued: April 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 18, 2010 appellant, through her attorney, filed an appeal from an April 13, 2010
decision of an Office of Workers’ Compensation Programs’ hearing representative who affirmed
the termination of her wage-loss compensation on the grounds that she refused an offer of
suitable work. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits on
October 8, 2009 pursuant to 5 U.S.C. § 8106(c).
On appeal, appellant’s attorney asserts that the decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 30, 2005 appellant, then a 59-year-old manual clerk, filed a traumatic injury
claim alleging that she injured her upper thigh and low back while moving a tray of mail. The
Office accepted that she sustained right lumbar radiculopathy and a herniated disc at L4-5. On
July 12, 2005 Dr. Michael D. Getter performed an authorized hemilaminectomy with
microdiscectomy at L4-5 on the right. A December 2, 2005 bone scan of both legs demonstrated
no evidence for reflex sympathetic dystrophy in the lower extremities. On February 2, 2006
Dr. Getter advised that appellant’s medication prevented her from working and that she was
totally disabled.
In an August 25, 2006 report, Dr. Surendrapal Singh Mac, an Office referral physician,
noted his review of the employment injury and appellant’s medical record. He provided physical
examination findings, noting tenderness, painful range of motion, persistent numbness and
weakness and antalgic gait with limp. Dr. Mac diagnosed lumbar radiculitis and herniated disc
at L4-5; degenerative arthritis of the thoracolumbar and lumbar area with degenerative disc
disease; and postlaminectomy syndrome with persistent back and neck pain. He advised that
appellant’s symptoms were secondary to the preexisting arthritis which was aggravated by the
employment injury, that she had reached maximum medical improvement. Appellant could
return to a limited-duty position for 8 hours a day with restrictions of 4 hours sitting; 1/2 hour of
intermittent walking and standing; 2 hours of reaching; and 1 hour of pushing and pulling.
Lifting was restricted to 10 pounds. On October 30, 2006 Dr. Getter advised that appellant could
return to sedentary work for four hours daily.
The Office determined that a conflict in medical opinion arose between Dr. Getter and
Dr. Mac regarding the relationship of appellant’s present condition to the April 29, 2005
employment injury and to determine her work capabilities. It referred appellant to Dr. Robert W.
Elkins for an impartial evaluation.2 In a January 16, 2007 report, Dr. Elkins reviewed the history
of injury, the medical record and noted appellant’s complaint of pain to her low back, neck, left
shoulder, arm, right thigh, calf and foot increased by activity. On physical examination, he noted
tenderness to palpation of the lumbar region and over the right sacroiliac joint, somewhat out of
proportion to the amount of stimulus; pain in the right sacroiliac joint; and decreased lumbar
spine range of motion. Bilateral hip, knee and ankle range of motion were normal. Dr. Elkins
diagnosed status post L4-5 laminectomy discectomy, continued sciatica by history, mild to
moderate symptom magnification and pain accentuation, somewhat nonphysiologic physical
examination and unrelated neck pain. He opined that appellant had reached maximum medical
improvement and needed no further treatment. Dr. Elkins found that she could work eight hours
a day, starting at sedentary work for one month, and proceeding to light work with no repetitive
bending; stooping or squatting; no kneeling and climbing; walking and standing limited to two
hours; twisting, bending and stooping to one hour; and pushing, pulling and lifting 10 pounds for
one hour.

2

Dr. Getter, Dr. Mac and Dr. Elkins are Board-certified orthopedic surgeons.

2

On February 5, 2007 Dr. Getter advised that appellant could not work and needed
additional surgery. On April 4, 2007 he advised that she had developed fibromyalgia. On June 4
and July 30, 2007 Dr. Getter found that appellant could return to sedentary work.
On September 18, 2007 appellant rejected a modified-duty assignment for eight hours a
day,3 stating that she could not stand in one place due to her neck and back surgery, could not
twist, bend or stoop and was uncomfortable pulling and pushing due to her medication. By
report dated November 7, 2007, Dr. Getter advised that she could return to work for four hours
daily with restrictions of no bending, stooping, pushing, pulling, kneeling or climbing and one
hour of standing, reaching and reaching above the shoulder with a five-pound weight restriction.
Appellant accepted the eight-hour a day modified-duty assignment on January 16, 2008. She
returned to work for four hours a day on January 20, 2008. Appellant filed claims for
compensation for four hours a day. Accommodations were made to the work area.
By letter dated April 23, 2008, the Office advised appellant that the full-time position
offered was suitable. Appellant was notified that if she failed to report to the full-time position
or failed to demonstrate that the failure was justified, pursuant to section 8106(c)(2) of the Act,
her right to compensation for wage loss or a schedule award would be terminated. She was
given 30 days to respond. Dr. Getter continued to submit reports in which he reiterated his
restrictions, including that appellant could only work four hours a day.4
By letter dated June 24, 2008, appellant notified the Office that she planned to retire on
August 29, 2008. On July 9, 2008 she stated that she had inadvertently accepted the modified
position for eight hours a day because she knew when she signed it, she could not work that
many hours. On August 7, 2008 the Office advised appellant that her reasons for refusing the
offered position were not valid and she was given an additional 15 days to accept. Appellant
began working an eight-hour day on August 20, 2008 and voluntarily retired on August 29, 2008.
On September 25, 2008 the Office advised appellant that the position she abandoned on
August 29, 2008 was suitable. Appellant was again advised of the penalty provisions of section
8106(c)(2) of the Act and was given 30 days to respond.5 In a report dated December 4, 2008,
Dr. Getter noted that she had fallen at home and on March 6, 2009 he provided physical
examination findings, noting multiple positive trigger points that were consistent with
fibromyalgia. He diagnosed chronic neck, shoulder and low back pain.
On May 20, 2009 the Office ascertained that the offered position remained available. On
June 11, 2009 it notified appellant that the position she abandoned on August 29, 2008 was
suitable and of the penalty provisions of section 8106(c)(2). Appellant was given 30 days to
3

The duties of the assignment were to stick letter in the manual case with restrictions of no walking or standing
for more than two hours; no twisting, bending, stooping, pushing, pulling or lifting for more than one hour, with a
10-pound weight restriction.
4

A second appointment scheduled with Dr. Elkins was cancelled.

5

Appellant filed a schedule award claim on September 26, 2008 and on February 6, 2009 was granted a schedule
award for a 10 percent permanent impairment of the right lower extremity, for a total of 28.8 weeks, to run from
August 21, 2008 to March 10, 2009. She did not appeal the February 6, 2009 schedule award decision.

3

respond. By report dated June 15, 2009, Dr. Getter noted her complaint of low back pain and
tenderness on examination of the muscles of her lower back. He advised that straight leg lifting
was negative and diagnosed low back pain. By letter dated July 7, 2009, appellant reported that
she had retired and advised that she would like to refuse the offered position but was willing to
return to work if a suitable position could be found. On August 26, 2009 counsel stated that she
was receiving disability retirement and social security benefits.
By letter dated September 10, 2009, the Office advised appellant that her reasons for
refusing the offered position were not valid and she was given an additional 15 days to accept the
offered position. On September 25, 2009 appellant declined the offered position. On October 6,
2009 the employing establishment confirmed that the position offered on January 16, 2008
remained available.
By decision dated October 8, 2009, the Office terminated appellant’s compensation
benefits on the grounds that she neglected an offer of suitable work. In letters dated October 7,
2009, received by the Office on October 9, 2009, counsel informed the Office that appellant
would accept the offered position. Appellant timely requested a hearing and submitted a
December 10, 2009 report in which Dr. Getter stated that he had treated appellant for worsening
degenerative disease of the neck and low back for which she had surgery. Dr. Getter provided
physical examination findings and diagnosed mechanical neck and back pain.
At the January 13, 2010 hearing, counsel argued that the position offered was make work
and, not a bid position and was not suitable. Appellant testified that she mostly worked four
hours daily until she retired. After the hearing, she noted the Board case law regarding the
withdrawal of a light-duty position, submitted an Equal Employment Opportunity Commission
decision and a FECA Bulletin regarding reduction in force.
By decision dated April 13, 2010, an Office hearing representative affirmed the
October 8, 2009 decision.
LEGAL PRECEDENT
Section 8106(c) of the Act provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered is not entitled to compensation.”6 It
is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.7 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.8 To justify termination, the Office must show that the
work offered was suitable and that appellant was informed of the consequences of her refusal to
6

5 U.S.C. § 8106(c).

7

Joyce M. Doll, 53 ECAB 790 (2002).

8

20 C.F.R. § 10.517(a).

4

accept such employment.9 In determining what constitutes “suitable work” for a particular
disabled employee, the Office considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work, and other relevant factors.10 Office procedures state that
acceptable reasons for refusing an offered position include withdrawal of the offer or medical
evidence of inability to do the work or travel to the job.11
Section 8123(a) of the Act provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.13
ANALYSIS
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s wage-loss compensation on the grounds that she refused an offer of suitable work.
The Office based its October 8, 2009 termination on Dr. Elkins’ January 16, 2007 report,
he provided an impartial evaluation for the Office, examined appellant and opined that she could
return to a light work position for eight hours a day. The Board, however, finds that the Office
improperly relied on Dr. Elkins’ report, as the report was more than two years old when the
Office issued the June 11, 2009 letter informing appellant that it deemed the offered position
suitable, and nearly three years old when her wage-loss compensation was terminated on
October 8, 2009. The Board finds that the passage of time lessened the report’s relevance as to
whether the position offered in 2009 was suitable. The Board has considered the age of a
medical report as a factor to be considered when the Office modifies benefits. In Keith
Hanselman,14 a report almost two years old was deemed an invalid basis for a disability
determination or loss of wage-earning capacity decision; in Anthony Pestana,15 a three-year-old
medical report was not reasonably current for purposes of determination of wage-earning
capacity; and, in Ellen G. Trimmer,16 the passage of time lessened the relevance of work
9

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
10

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

11

Federal (FECA) Procedure Manual, Reemployment: Determining Wage-Earning Capacity, Refusal of Job
Offer, Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
12

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

Manuel Gill, 52 ECAB 282 (2001).

14

42 ECAB 680 (1991).

15

39 ECAB 980 (1988).

16

32 ECAB 1878 (1981).

5

tolerance limitations. Consequently, Dr. Elkins’ January 16, 2007 report was insufficient to meet
the Office’s burden in terminating appellant’s wage-loss compensation on the grounds that she
refused an offer of suitable employment.
Moreover, subsequent to Dr. Elkins’ January 16, 2007 report, Dr. Getter reported that
appellant had fallen at home and he diagnosed fibromyalgia. It is well established that the Office
must consider preexisting and subsequently acquired conditions in the evaluation of suitability of
an offered position.17 As a penalty provision, 5 U.S.C. § 8106(c) should be narrowly construed.
Dr. Getter reported that appellant’s degenerative disease of the neck and low back had
worsened.18 The record does not contain a medical report contemporaneous with the October 8,
2009 termination which supports that the offered position remained suitable to her physical
capabilities.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to justify the termination
of appellant’s wage-loss compensation on the grounds that she refused an offer of suitable
employment as the medical evidence on which the Office relied was not reasonably current to
establish relevant work limitations.

17

Richard P. Cortes, 56 ECAB 200 (2004).

18

S.G., Docket No. 08-1992 (issued September 22, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the April 13, 2010 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: April 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

